              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN,                         )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )   CIVIL ACTION NO.
                                           )
CARRINGTON MORTGAGE                        )   ___________________
SERVICES, LLC; WILMINGTON                  )
SAVINGS FUND SOCIETY, FSB AS               )
TRUSTEE OF STANWICH                        )
MORTGAGE LOAN TRUST H,                     )

        Defendants.
__________________________________

                            NOTICE OF REMOVAL

      Defendants Carrington Mortgage Services, LLC (“Carrington”) and

Wilmington Savings Fund Society, FSB as Trustee of Stanwich Mortgage Loan

Trust H (“Wilmington”) (collectively, “Defendants”), pursuant to 28 U.S.C. §§

1332, 1441, and 1446, and as otherwise provided by law, give notice of their removal

of this action from the State Court of Henry County, State of Georgia, to the United

States District Court for the Northern District of Georgia, Atlanta Division. By

making the statements and allegations contained herein, Carrington and Wilmington

in no way concede that Plaintiff Ricky R. Franklin (“Plaintiff”) is entitled to any
recovery. The following statements and allegations concern the Court’s removal

jurisdiction only:

                                           1.

      This action was commenced October 13, 2020, by the filing of an original

Complaint for Slander of Title, Declaratory Relief and Damages in the State Court

of Henry County. (A true and correct copy of the Complaint is attached hereto as

Exhibit “1”). Service of Process was made on both Carrington and Wilmington on

October 16, 2020. (True and correct copies of the Affidavits of Service as to

Carrington and Wilmington are attached hereto as Exhibits “2” and “3”,

respectively.)

                                           2.

      Title 28 U.S.C. § 1441(a) authorizes the removal of civil actions from a state

court to federal district court provided that the federal district court to which the

action is removed has original subject matter jurisdiction over the action.

                                           3.

      Title 28 U.S.C. § 1332(a) gives federal courts original jurisdiction over all

civil actions where the matter in controversy exceeds $75,000.00, exclusive of

interest and costs, and is between citizens of different states.




                                          -2-
                                         4.

      Pursuant to the “Wherefore clause” following paragraph 50 of the Complaint,

Plaintiff is seeking damages in the amount of at least $111,046.00. See (Complaint,

pg. 18).

                                         5.

      Upon information and belief, Plaintiff is, and at the time of the

commencement of this action was, a resident of the State of Georgia. See (id., at ¶

6).

                                         6.

      For purposes of 28 U.S.C. §§ 1332 and 1441, “a limited liability company is

a citizen of any state of which a member of the company is a citizen.” Rolling Greens

MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

                                         7.

      Carrington Mortgage Services, LLC is a Delaware limited liability company

with its principal place of business in Anaheim, California. The citizenship of a

limited liability company is determined by the citizenship of all its members.

                                         8.

       Carrington Mortgage Services, LLC’s members are Carrington Holding

Company, LLC and Carrington Investment Partners, L.P. Carrington Holding


                                        -3-
Company, LLC is a Delaware limited liability company with its principal place of

business in Greenwich, Connecticut, whose sole member is The Carrington

Companies, LLC. Carrington Investment Partners, L.P. is a Delaware limited

partnership with its principal place of business in Greenwich, Connecticut, whose

general partner is Carrington Capital Management, LLC.

                                           9.

      Carrington Capital Management, LLC is a Delaware limited liability company

with its principal place of business in Greenwich, Connecticut, whose members are

Carrington Holding Company, LLC and a private individual. The private individual

is not a citizen of the State of Georgia. The Carrington Companies, LLC is a

Delaware limited liability company with its principal place of business in

Greenwich, Connecticut. The Carrington Companies, LLC’s members are two

private individuals who are not citizens of the State of Georgia.

                                          10.

      Wilmington Savings Fund Society, FSB is a federally chartered savings

association with its main office in Delaware. See 28 U.S.C. §1348; 12 U.S.C.

§1464(x); Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 709-715 (9th Cir. 2014)

(holding that for diversity purposes a national bank is a citizen of the state designated

as its main office in its articles of association). Therefore, Wilmington is deemed a


                                          -4-
citizen of the State of Delaware for the purposes of diversity citizenship jurisdiction.

                                        11.

      As between Plaintiff and Defendants, there exists complete diversity of

citizenship under 28 U.S.C. § 1332.

                                        12.

      Carrington and Wilmington were both served with a of a copy of the

Complaint on October 16, 2020. This removal notice is filed within thirty days of

delivery of Plaintiff’s Complaint and is, therefore, timely under 28 U.S.C. § 1446(b).

                                        13.

      Defendants’ removal of this action is without prejudice to any of their

potential defenses, including all defenses specified in Rule 12(b) of the Federal

Rules of Civil Procedure.

                                          14.

      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal has been

served upon Plaintiff and is being filed with the State Court of Henry County.

                                          15.

      In accordance with 28 U.S.C. § 1441(a), the removal of the underlying lawsuit

to the United States District Court, Northern District of Georgia, Atlanta Division is




                                         -5-
proper because this district and division embraces the place in which the removed

action has been pending, i.e., the State Court of Henry County, Georgia.

                                        16.

      If any question arises as to the propriety of the removal of this action,

Carrington and Wilmington respectfully request the opportunity to present a brief

and oral argument in support of their position that this case is removable. See

Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (stating

general rule that post-removal evidence in assessing removal jurisdiction may be

considered by the Court).

                                        17.

      Because this Court has original jurisdiction over this action under 28 U.S.C.

§ 1332(a), removal is appropriate under 28 U.S.C. § 1441(a).

      WHEREFORE, Defendants Carrington Mortgage Services, LLC and

Wilmington Savings Fund Society, FSB as Trustee of Stanwich Mortgage Loan

Trust H request that the underlying case be removed from the State Court of Henry

County, Georgia, and proceed in the United States District Court for the Northern

District of Georgia, Atlanta Division as an action properly removed thereto.




                                       -6-
This 16th day of November, 2020.

                             HOLLAND & KNIGHT LLP

                             /s/ Grant Edward Lavelle Schnell
                             Grant Edward Lavelle Schnell
                             Georgia Bar No. 106794
                             Regions Plaza, Suite 1800
                             1180 West Peachtree Street, N.W.
                             Atlanta, Georgia 30309
                             Phone: (404) 817-8558
                             Fax: (404) 881-0470
                             E-Mail: grant.schnell@hklaw.com


                             Attorney for Defendants Carrington
                             Mortgage Services, LLC and Wilmington
                             Savings Fund Society, FSB as Trustee of
                             Stanwich Mortgage Loan Trust H




                              -7-
             LR 7.1(D) FONT COMPLIANCE CERTIFICATION

      The undersigned counsel for Defendant Flagship Credit Acceptance LLC

hereby certifies that the within and foregoing document was prepared using Times

New Roman 14-point font in accordance with Local Rule 5.1 of the United States

District Court for the Northern District of Georgia.

      This 12th day of November, 2020.

                                       HOLLAND & KNIGHT LLP

                                       /s/ Grant Edward Lavelle Schnell
                                       Grant Edward Lavelle Schnell
                                       Georgia Bar No. 106794

                                       Attorney for Defendants Carrington
                                       Mortgage Services, LLC and Wilmington
                                       Savings Fund Society, FSB as Trustee of
                                       Stanwich Mortgage Loan Trust H




                                        -8-
                            CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of NOTICE OF
REMOVAL has been filed via the Court’s CM/ECF electronic service and served

via United States First Class Mail on the following parties:

                       Ricky R. Franklin
                       708 Brambling Way
                       Stockbridge, GA 30281

      This 16th day of November, 2020.

                                       /s/ Grant Edward Lavelle Schnell
                                       Grant Edward Lavelle Schnell
                                       Georgia Bar No. 106794

                                       Attorney for Defendants Carrington
                                       Mortgage Services, LLC and Wilmington
                                       Savings Fund Society, FSB as Trustee of
                                       Stanwich Mortgage Loan Trust H




                                        -9-
